Gray, C. J.
The respondent has no just ground of exception to the ruling and order of the Superior Court. The certificate filed in the town clerk’s office could not properly include interest to accrue afterwards. The sum due to the petitioner having been unlawfully withheld by the respondent, interest, though not specifically claimed in the petition, is to be computed, in this proceeding to obtain payment of the debt by enforcing the lien, as it would have been in an action on the debt itself, from the beginning of the suit to the time of judgment; Barstow v. Robinson, 2 Allen, 605; Mills v. Heeney, 35 Ill. 173; and from the judgment to the time of satisfaction out of the proceeds of the sale of the estate in execution of the order of the court. Gen. Sts. a. 133, § 8; c. 150, §§ 21, 25. Exceptions overruled.